DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 11-20 are drawn to a product.
b.	Claims 1-10 are drawn to a process.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
3.	Step 2A: 
4.	Under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a method of organizing human activity.
5.	The claim language recites arranging a multiplayer game which is considered methods of organizing human activity. The language of claim 1 presents a computer game that is played in a multiplayer environment in which player accounts are associated together. However, outside of a computer environment players can play game together in a multiplayer environment. The claim language additionally specifies various attributes of a player’s account, however such can be recorded by an administrator.  Therefore, the claims represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite only the arrangement of a multiplayer game, and thus there is no improvement to computer technology. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only generic computers are used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly than a server and mobile devices which are well-known and understood within the art. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 7, 8, 10, 11, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walker (U.S. PGPUB 2008/0311979).

Re claims 1 and 11: Walker discloses a method comprising the operations of:
associating, by a gaming system, a first player account with a second player account, the first player account including a player identifier identifying a player and a mobile device identifier identifying a mobile device of the player (see paragraph [0195]);
tracking, by the gaming system, activity performed in a casino and associated with the second player account (see Fig. 12: shows stored gaming activity associated with a second player and communicated to the first player); and
communicating, by the gaming system, information about the activity to the first player account (see Fig. 12: shows stored gaming activity associated with a second player and communicated to the first player).

Re claims 5 and 15: Walker discloses with respect to the method of claim 1, wherein the first player account is an online account associated with an application on the mobile device, and the second player account is a wagering game player account (see paragraph [0133]).

Re claims 6 and 16: Walker discloses with respect to the method of claim 1, wherein prior to the associating operation, the gaming system receives at least one of the player identifier or the mobile device identifier from the mobile device (see [0218]: “A player at an adjacent gaming device may similarly be provided with such an offer.  Alternately, a first player of a first gaming device may indicate to "team up" with a second player of a second gaming device by inputting a second device identifier, which may be visible to players by way of device signage (e.g., "Machine #1407").” Here the system must have the machine identifier stored within the system before the association can be made)  

Re claims 7 and 17: Walker discloses with respect to the method of claim 1, wherein the tracking operation includes detecting that the activity is performed via a casino device in the casino (see paragraphs [0031, 0054]).

Re claims 8 and 18: Walker discloses with respect to the method of claim 1, wherein the communicating operation includes communicating the information to the mobile device (see paragraph [0084, 0086]).

Re claims 10 and 20: Walker discloses with respect to  The method of claim 1, further including generating, by the gaming system, an offer to perform the activity for presentation on the mobile device (see paragraph [0218]: “For example, prior to or during play of a primary game, a player may be provided with an offer (through the gaming device's screen) to "team up" with the player sitting next to her by pressing a button)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Arezina (U.S. PGPUB 2009/0197684).

Re claims 2 and 12. Walker fails to disclose with respect to the method of claim 1, wherein the mobile device identifier is at least one of a serial number or a telephone number. However, Arezina discloses associating a telephone number to a particular mobile device (see paragraph [0116]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the game system of Walker for the purpose of having contact information in the case of the device being lost.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Nguyen (U.S. PGPUB 2013/0005453).

Re claims 9 and 19. Walker fails to disclose with respect to the method of claim 1, wherein prior to the associating operation, the gaming system detects that the mobile device is located within the casino. However, Nguyen discloses a gaming system that detects mobile devices located within the casino (see paragraph [0070]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the game system of Walker for the purpose of protecting casino equipment from theft and for allowing players to paly portably within a casino environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on  (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715